Citation Nr: 1427993	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, to include bridge and lost teeth.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot disorder, to include plantar warts and pes planus.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder, to include cervical and thoracolumbar spine segments.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to August 1991.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in April 2009 (back) and March 2010 (dental disorder and feet).  These were both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2013.  A copy of the transcript of this hearing (hearing transcript) has been associated with the electronic claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claim.  This was reviewed by the Board.

The issues of the now reopened service connection claims for a bilateral foot disorder and back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In October 2013, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal concerning the issue of entitlement to service connection for a dental disorder, to include bridge and lost teeth, was requested by the Veteran.

2.  In an October 1991 decision, the RO denied the Veteran's claim of service connection for plantar warts and pes planus; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

3.  The evidence added to the record since the October 1991 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a bilateral foot disorder.

4.  In an October 1991 decision, the RO denied the Veteran's claim of service connection for back pain; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

5.  The evidence added to the record since the October 1991 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran concerning the issue of entitlement to service connection for a dental disorder have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2013).

2.  Subsequent to the final October 1991 RO decision, new and material evidence has been received to reopen the claim of service connection for a bilateral foot disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Subsequent to the final October 1991 RO decision, new and material evidence has been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire to withdraw his appeal wherein he sought service connection for bridge and lost teeth in December 2013.  See hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

Given the favorable disposition on the claims to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Factual Background

Historically, the appellant's claims for entitlement to service connection for disorders of the feet and back were most recently finally denied by the RO in October 1991.  This decision, concerning the feet, in pertinent part, denied service connection for plantar warts.  The decision noted that service connection for plantar warts and pes planus was denied as the evidence established that the Veteran had the condition before service.  

In the October 1991 decision, the RO determined that the Veteran's service treatment records were negative for treatment other than a complaint of "muscle spasms" in February 1989.  The RO added the condition was acute and transitory and resolved without permanent residuals.  The service treatment records show treatment afforded the Veteran in February 1989 for trapezius muscle spasms and for muscle strain affecting the neck.  He was also seen for right trapezius pain in December 1985.  The appellant was notified of that decision and his appellate rights in November 1991.  He did not appeal the decision and it became final.  

In August 2008, the appellant requested that his claim for entitlement to service connection for a "lower back" disorder be reopened.  See VA Form 21-4138.  He later sought to reopen his claim for plantar warts in July 2009.  See VA Form 21-4138.

The evidence of record at the time of the last final denial in October 1991 consisted of the above-mentioned service treatment records.  

Evidence added to the record since the October 1991 includes VA and private (Texas Department of Criminal Justice) records, a lay statement from C.F. and testimony and a written statement provided by the Veteran in December 2013.  

VA treatment records include diagnoses of degenerative changes of the cervical and lumbar spine segments and moderate hallux valgus deformity with degenerative changes of the first metatarsophalangeal joint of the left foot.  

Medical records dated during the Veteran's incarceration within the Texas Department of Criminal Justice, show diagnoses concerning the cervical and lumbar spine segments.  

In the course of his May 2012 hearing, the Veteran testified that while incarcerated he underwent left foot plantar warts surgery.  He added this disorder preexisted his service entry, and was aggravated therein.  He testified that he was treated for lumbar sacral strain in service, and had suffered from back problems since that time.  

In a written statement, the Veteran stated that he complained of back pain in service but no technical testing was performed to determine a diagnosis.  He asserted that his pre-existing foot problems were made worse during service by wearing combat boots and performing strenuous exercises.  He claimed that neither condition resolved prior to discharge from service and he continued to receive treatment after service.  

In a December 2008 statement, C.F. stated that she lived with the Veteran from 1990 to 1992 and recalled him experiencing low back and foot pain at that time.  She further noted that she and the Veteran communicated while he was incarcerated and he told her he continued to receive medical treatment for his back and feet.  

Analysis

The claim for service connection for a foot disorder was most recently finally denied by the RO in October 1991, essentially premised on a finding that there was no record of aggravation of the preexisting plantar warts and pes planus.  Evidence added to the record since that decision includes statements from the Veteran and C.F. to the effect that his foot problems were made worse by service and have continued since that time.  That evidence is new in that it was not previously of record.  The evidence is also material as it addresses an unestablished fact; that is, whether the Veteran's pre-existing foot condition was made worse by service.  That evidence, combined with VA assistance and other evidence of record, would raise a reasonable possibility of substantiating the claim and therefore meets the "low threshold" required to reopen a claim under § 3.156(a).  See Shade, supra.  As such, the claim is reopened.  

The back claim was previously denied because the Veteran's in-service back complaints resolved, without permanent residuals.  Evidence added to the record includes treatment reports noting current diagnoses of back conditions and statements from the Veteran and C.F. that he had back problems during service that did not resolve by discharge and have continued since that time.  That evidence is new in that it was not previously of record.  The evidence is also material as it addresses an unestablished fact; that is, whether the Veteran's in-service back complaints resolved, without residual.  That evidence, combined with VA assistance and other evidence of record, would raise a reasonable possibility of substantiating the claim and therefore meets the "low threshold" required to reopen a claim under § 3.156(a).  See Shade, supra.  As such, the claim is reopened.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claims.

ORDER

The appeal of the issue concerning entitlement to service connection for a dental disorder, to include bridge and lost teeth, is dismissed. 

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disorder is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claims, specifically, a VA examination and opinion are necessary to adjudicate the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current disorders of the feet, to include, but not be limited to, pes planus and plantar warts.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of disability of the feet, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's feet.

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed feet disability existed prior to his entry onto active duty? 

(c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting feet disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's feet disability had its onset in service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA examination to address the current nature and likely etiology of any diagnosed back condition, to include any relating to the cervical and/or thoracolumbar spine segments.  The claims folder should be made available to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder of the back is attributable to service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

